Fourth Court of Appeals
                                San Antonio, Texas
                                     October 25, 2019

                                   No. 04-19-00044-CV

                                 TITLE SOURCE, INC.,
                                      Appellants

                                             v.

            HOUSECANARY, INC., formerly known as Canary Analytics, Inc.,
                                  Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CI06300
                       Honorable David A. Canales, Judge Presiding


                                      ORDER

    Appellant’s unopposed, amended motion for extension of time to file a reply brief is
GRANTED. Any reply brief is due no later than December 2, 2019.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2019.



                                                  ___________________________________
                                                  LUZ ESTRADA,
                                                  Chief Deputy Clerk